                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF OHIO

IN RE:                                                     :    Chapter 13 Proceedings

LeRoy N. Butler                                            :    Case No.: 17-60436

Debtor                                                     :     Judge Russ Kendig


                                 NOTICE OF DELINQUENCY

         Now comes Dynele L. Schinker-Kuharich, Standing Chapter 13 Trustee, and states:

         1. Debtor failed to make Plan payments to Trustee in the sum of $1,760.00 monthly, in

            violation of this Court’s Order.

         2. As of January 31, 2020, the Chapter 13 Case is delinquent in the amount of

            $7,039.00.

         3. Debtor must pay $8,799.00 by February 21, 2020 (which includes the February

            2020 payment) to bring the case current.

         All delinquent and monthly payment amounts must be received by the date stated above.

If the amount is not paid, or a Plan modification is not filed, Trustee shall submit her order

Dismissing the case with Prejudice.


                                                       Respectfully Submitted,

                                                       /s/ Dynele L. Schinker-Kuharich
                                                       Dynele L. Schinker-Kuharich (0069389)
                                                       Chapter 13 Trustee
                                                       A. Michelle Jackson Limas (0074750)
                                                       Staff Counsel to the Chapter 13 Trustee
                                                       200 Market Avenue North, Ste. 30
                                                       Canton, OH 44702
                                                       Telephone: 330.455.2222
                                                       Facsimile: 330.754.6133
                                                       Email: DLSK@Chapter13Canton.com




17-60436-rk      Doc 129     FILED 01/31/20      ENTERED 01/31/20 13:43:30           Page 1 of 2
                                CERTIFICATE OF SERVICE

I hereby certify that on January 31, 2020, a true and correct copy of the Notice of Delinquency
was served via the Court’s Electronic Case Filing System upon these entities and individuals
who are listed on the Court’s Electronic Mail Notice List:


   •   Office of the United States Trustee at [RegisteredEmailAddress]@usdoj.gov
   •   Office of the Chapter 13 Trustee at dlsk@Chapter13Canton.com
   •   Rebecca K. Hockenberry, Counsel for LeRoy N. Butler, at rebecca@attyTH.com


and by regular U.S. Mail, postage prepaid, upon:
LeRoy N. Butler, Debtor
204 Helen Avenue
Mansfield, OH 44903

                                                     /s/ Dynele L. Schinker-Kuharich
                                                     Dynele L. Schinker-Kuharich
                                                     Chapter 13 Trustee




17-60436-rk     Doc 129     FILED 01/31/20         ENTERED 01/31/20 13:43:30       Page 2 of 2
